DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments
Applicant’s amendments/arguments, see pages 5 - 6, filed 12/14/2021, with respect to the pending claims 1 - 16 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance and the Examiner's amendment appearing below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in a phone conversation with Judson K. Champlin on 12/16/2021.
The application has been amended as follows:
•	In Claim 1, line 20, the recitation “…the third parallel leg…" has been replaced with:
-- the second parallel leg –

•	In Claim 4, line 2, the recitation “…couple to a battery pack which contains the battery of the electric vehicle.” has been replaced with:
-- couple to the battery. –

•	In Claim 9, lines 1-2, the recitation “…the battery pack…" has been replaced with:
-- the battery –

•	In Claim 9, line 3, the recitation “…the battery pack…" has been replaced with:
-- the battery –


•	In Claim 10, line 2, the recitation “…the battery pack." has been replaced with:
-- the battery. –

•	In Claim 11, line 2, the recitation “…the battery pack." has been replaced with:
-- the battery. –


-- the battery. –

•	In Claim 15, line 2, the recitation “…the battery pack." has been replaced with:
-- the battery. –

•	In Claim 16, line 2, the recitation “…the battery pack." has been replaced with:
-- the battery. --

Allowable Subject Matter
1.	Claims 1 - 16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
A maintenance device for coupling to a battery of an electric vehicle comprising: 
a first parallel leg comprising: 
a first coil; 
a second coil electrically connected in series with the first coil; 
a first switch configured to selectively couple the first parallel leg to the battery; 
a second switch configured to selectively provide an electrical short across the second coil; 
a second parallel leg electrically connected in parallel with the first parallel leg comprising: 

a fourth coil electrically connected in series with the third coil; 
a third switch configured to selectively couple the second parallel leg to the battery; 
a fourth switch configured to selectively provide an electrical short across the fourth coil; and 
load control circuitry configured to selectively couple the plurality of resistive wire loading coils to the battery in response to an output from the controller whereby the load control circuitry is configured to selectively couple a single resistive wire loading coil to the battery and selectively couple a plurality of resistive wire loading coils to the battery to achieve a desired resistive load applied to the battery by selectively activating the first, second, third and fourth switches, in combination with the remaining claim elements of claim 1.
As to claims 2 - 16, the claims are allowed as being dependent over on allowed claim (claim 1).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication by Christensen et al. (US # 20130200855).
- The US Patent Application Publication by Wright et al. (US # 3808401).
Christensen nor Wright teaches alone or in combination a maintenance device for coupling to a battery of an electric vehicle, performing maintenance on the battery using the configurable load having specific structure containing coils and switches and controlling the configurable load using the load control circuitry, as explained in paragraph 2 above.                                                                                                                 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859